— Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondent Arthur M. Schack, a Justice of the Supreme Court, Kings County, to take certain action in connection with a motion made in an underlying civil action entitled Miller v Lewis, pending in the Supreme Court, Kings County, under index No. 11358/09.
Adjudged that the petition is denied as academic, and the proceeding is dismissed, without costs or disbursements.
The instant proceeding has been' rendered academic in light of the motion schedule fixed in the underlying matter by the re*743spondent Arthur M. Schack. Dickerson, J.P., Leventhal, Belen and Austin, JJ., concur.